DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Inobe US 2017/0196108.
Regarding claim 1, Inobe teaches an electro-optical device comprising: an electro-optical panel (fig 3 20, 21, 22); and a holder (3) configured to hold the electro-optical panel, wherein the holder includes a placement part (31) at which the electro-optical panel is placed, and a fixing part (33’) provided at the placement part and fixed to the electro-optical panel via an adhesive (27), the fixing part includes a recessed part (32’), and the placement part includes a first protruding part((see fig. 3 near 31)) serving as a partition between the fixing part and the electro-optical panel.
	Regarding claim 2, Inobe teaches the recessed part includes a part not overlapping with the electro-optical panel when the electro-optical panel is viewed in plan view (see fig. 3 right edge of 33’).
	Regarding claim 7, Inobe teaches an electronic apparatus, comprising: the electro-optical device (2) according to claim 1.
	Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHU VU/Primary Examiner, Art Unit 2871